DUGGAN, J.,
dissenting. Because I believe that the legislature did not intend to exempt all rules adopted under RSA 161:4, VI from all of the requirements of the APA when it readopted the APA in 1994, I respectfully dissent.
I agree with the majority that the action taken by DHHS constitutes a rule. I also agree with the majority that the rule does not simply “carry out what a statute authorizes on its face.” Smith v. N.H. Bd. of Psychologists, 138 N.H. 548, 553 (1994). I disagree, however, with the majority’s interpretation of RSA 541-A:21, III (Supp. 2005).
I begin by examining the language of the statute. Appeal of N.H. Dep’t of Transportation, 144 N.H. 555, 556 (1999). RSA 541-A:21, III provides:
Rules adopted under RSA 161:4, VI, relative to rates of reimbursement to providers of medical services under the *109medical assistance program, shall be exempt from the requirements of RSA 541-A:5 through RSA 541-A:14.
(Emphasis added.) While the majority views the exemption as applying to “rules relative to rates of reimbursement,” they do not view the exemption as applying only to a portion of the rules adopted under RSA 161:4, VI. The majority reads the statute as granting an exemption to all rules adopted under RSA 161:4, VI. The majority thus construes the emphasized phrase (“relative to rates of reimbursement to providers of medical services under the medical assistance program”) as merely descriptive of the preceding phrase (“Rules adopted under RSA 161:4, VI”).
Under this construction, the interpretation of the statute would not change if the emphasized phrase were completely removed from the statute. If possible, however, every word of a statute should be given effect. State v. Tardiff, 117 N.H. 53, 56 (1977). The majority’s construction treats these words as mere surplusage in disregard of our prior observation that the legislature is not inclined to “waste its words.” Glick v. Town of Ossipee, 130 N.H. 643, 645 (1988).
In my view, the emphasized phrase is a limitation on the preceding phrase. See id. at 646. Thus, the legislature may have intended the statute to exempt only those rules adopted under RSA 161:4, VI that are “relative to rates of reimbursement.” These two reasonable ways of interpreting the emphasized phrase (description versus limitation) make the statute ambiguous. Faced with this ambiguity, I would consider the statute’s legislative history. Lamy v. N.H. Pub. Utils. Comm’n, 152 N.H. 106, 108 (2005).
RSA 161:4, VI and RSA 541-A:21, III share a common legislative history. Laws 1991, chapter 127 amended RSA 161:4 by inserting the following after paragraph V:
VI. Medical Assistance Program. The director of the division of human services and the director of the division of mental health and developmental services if authorized pursuant to RSA 126-A:4, IV, shall establish rates of reimbursement to providers of medical services under the medical assistance program administered under this chapter and RSA 167. Publication of rates of reimbursement shall be exempt from the provisions of RSA541-A.
Laws 1991, 127:1. Laws 1991, chapter 127 also amended RSA 541-A:10 (amended and reenacted as RSA 541-A:21 by Laws 1994, 412:1) by inserting the following after paragraph II:
*110III. Rules adopted under RSA 161:4, VI, relative to rates of reimbursement to providers of medical services under the medical assistance program, shall be exempt from the publication requirements of RSA 541-A.
Laws 1991,127:2. As originally enacted, these two statutes resembled each other more closely than they currently do. The two statutes were passed in the same act apparently to create the same exemption. Parsing the somewhat inconsistent language of the two statutes does not clearly establish the legislature’s intent. I therefore turn to the report of the legislative committee that reviewed the legislation.
The report of the standing committee in each house of the legislature which investigated the desirability of the statute under consideration is often used as a source for determining the intent of the legislature. This is especially true when the committee sets forth its grounds for recommending passage of the proposed bill and its understanding of the nature and effect of the measure. Committee Reports represent the most persuasive indicia of [legislative] intent in enacting a statute. In that light, it has also been stated that absent contrary legislative history, a clear statement in the principal committee report is powerful evidence of legislative purpose and may be given effect even if it is imperfectly expressed in statutory language.
2A N. Singer, Statutes and Statutory Construction § 48:06, at 439-41 (6th ed. 2000). The committee report in the House of Representatives on HB 213 (1991) provides some clarification.
The Committee was unanimous in support of this bill, which would put into law a practice which is already in place. It allows the' Director of the Division of Human Services to establish rates of reimbursement without the necessity of publication, since there are thousands of rates and costs that fluctuate so frequently. It only exempts the rates and not the methodology.
N.H.H.R. JOUR. 152 (1991) (emphasis added). This confirms a distinction between “rates of reimbursement,” which are exempt, and “methodology,” which is not exempt. This also confirms that the emphasized phrase “rates of reimbursement” was intended to restrict the breadth of the exemption in RSA 541-A:10, III (amended and reenacted as RSA 541-A:21, III by Laws 1994, 412:1).
The minutes of a committee hearing may serve as an aid to the court in construing a statute. See Monier v. Gallen, 120 N.H. 333, 336 (1980) *111(relying upon transcript of the committee of conference). The Senate Committee on Public Institutions, Health and Human Services held a hearing on HB 213. The sponsor of the bill, Representative Patricia Fair, testified:
This bill, as it is written, exempts only the book of rates that are published from the Administrative Procedures Act. It does not exempt the methodology. I want to be very clear about that because I believe that the methodology used to set rates for Medicaid needs to be part of the rate setting process and the rule making procedure. This is only the publication of the books of rate setting____
(Emphasis added.) Representative Fair concluded her testimony by reiterating the distinction between methodology and rates:
Methodology definitely has to be a part of rule making and it is now. This would not exempt that. It would only exempt the rates themselves.
(Emphasis added.) Later, Philip Soulé from the division of human services testified:
We requested this particular change in the law basically because we would be tying up the Rules Committee forever every time we changed one of our rates. We have somewhere in the neighborhood of forty to fifty thousand prescription drugs that we pay for. Those rates will change from anywhere to once a year to a monthly basis depending on the drug manufacturer’s changes in their product cost. However, the formula that we use to pay a pharmacy stays the same. The average wholesale price, minus ten percent, plus a dispensing fee. It is the average wholesale price that is subject to change constantly.
(Emphasis added.) In response to a question from Senator Eleanor Podles whether DHHS would “be able to do what you want with the rates,” Mr. Soulé replied:
No. The rules prohibit us from doing what we want with the rates. We have a formula that is in the rules. We have to abide by that formula.
(Emphasis added.) Thus, those present at the hearing clearly understood that the formula (“average wholesale price [AWP], minus ten percent, plus a dispensing fee”) had to go through the APA process. They anticipated *112that the statute would only exempt the actual rates for “forty to fifty thousand prescription drugs.”
Since the passage of RSA 161:4, VI in 1991, DHHS has consistently submitted the formula for the estimated acquisition cost (EAC) to the rulemaking process. In 1993, DHHS set EAC at AWP minus 10%. N.H. Admin. Rules, He-W 504.28(a)(7) (Doc. #5742, eff. December 1, 1993, exp. December 1, 1999). In 2000, DHHS established an interim rule that set EAC at AWP minus 12%. N.H. ADMIN. RULES, He-W 570.01(h) (Doc. #7392, eff. October 28, 2000, exp. December 19, 2002). In 2002, DHHS readopted the interim rule setting EAC at AWP minus 12%. N.H. Admin. RULES, He-W 570.01(h) (Doc. #7712, eff. June 22,2002, exp. December 19, 2002). At the end of 2002, DHHS established that rate as a rule that remains in effect. N.H. ADMIN. RULES, He-W 570.01(g) (Doc. #7805, eff. December 21, 2002). In 2003, DHHS began the rulemaking process to set EAC at AWP minus 16%. 86 N.H. GOV. Reg. 36 (2003). DHHS has apparently abandoned that effort to change the EAC formula through the APA. As a result, the current practice set by letter and the State plan (AWP minus 16%) conflicts with the agency’s current rule (AWP minus 12%). See Appeal of Smithfield Dodge, 145 N.H. 23, 25 (2000) (“The Administrative Procedure Act requires an administrative agency to follow its own rules.”)
Finally, the majority relies upon language in RSA 541-A:21, III that first appeared in 1994 when the legislature “repealed and reenacted” RSA chapter 541-A. See Laws 1994, 412:1. At that time, the legislature changed the last phrase of the exemption, “exempt from the publication requirements of RSA 541-A,” RSA 541-A:10, III (Supp. 1993), to “exempt from the requirements of RSA 541-A:5 through RSA 541-A: 14,” Laws 1994, 412:1 (amending RSA 541-A:10, III and reenacting it as RSA 541-A:21, III). The legislature did not, however, change the initial phrases that, in my opinion, create a distinction between actual rates and the formula used to arrive at those rates.
I would thus conclude, based upon the ambiguity in RSA 541-A:21, III and the legislative history, that the formula for EAC is a rule that must be adopted in conformity with the provisions of the APA.